   Case: 1:18-cv-07787 Document #: 70 Filed: 11/21/19 Page 1 of 2 PageID #:5589




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

BULGARI, S.p.A.,
                                                         Case No. 18-cv-07787
                        Plaintiff,
                                                         Judge John Z. Lee
       v.
                                                         Magistrate Judge Jeffrey T. Gilbert
XIA WANG, et al.,

                        Defendants.


                              SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on March 5, 2019 [53], in favor

of Plaintiff Bulgari, S.p.A. (“Bulgari”) and against the Defendants Identified in Schedule A in

the amount of two hundred fifty thousand dollars ($250,000) per Defaulting Defendant, and

Bulgari acknowledges payment of an agreed upon damages amount, costs, and interest and

desires to release this judgment and hereby fully and completely satisfy the same as to the

following Defendants:

             Defendant Name                                         Line No.
                chenxiaoqian                                          185
        Lovelifelovehealthdepartment                                  240

       THEREFORE, full and complete satisfaction of said judgment as to the above-referenced

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
   Case: 1:18-cv-07787 Document #: 70 Filed: 11/21/19 Page 2 of 2 PageID #:5589




Dated this 21st day of November 2019.   Respectfully submitted,


                                        /s/ Allyson M. Martin________________________
                                        Amy C. Ziegler
                                        Justin R. Gaudio
                                        Allyson M. Martin
                                        Greer, Burns & Crain, Ltd.
                                        300 South Wacker Drive, Suite 2500
                                        Chicago, Illinois 60606
                                        312.360.0080 / 312.360.9315 (facsimile)
                                        aziegler@gbc.law
                                        jgaudio@gbc.law
                                        amartin@gbc.law

                                        Counsel for Plaintiff Bulgari, S.p.A.




                                           2
